DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-9 and 11-18 are objected to because of the following informalities:  The Examiner suggest amending the claims to add a comma after the claim it depends upon (i.e. claim 1,) to provide better clarity. Appropriate correction is requested.
Claims 5, 8, 14 and 17 are objected to because of the following informalities:  The Examiner suggest amending the claims to recite “further comprising" instead of “and also comprising” to provide better quality and consistency in the claims. Appropriate correction is requested.
Claims 6-7, 9, 15-16 and 18 are objected to because of the following informalities:  The Examiner suggest amending the claims to recite “wherein" instead of “and wherein” to provide better quality and consistency in the claims. Appropriate correction is requested.
Claims 2-4 and 11-13 are objected to because of the following informalities: The claims recite the acronym “URL” in claims (2 & 11) and “HTTP” in claims (3-4 & 12-13) without spelling out the acronyms at its first occurrence. The Examiner suggest the acronyms to be spelled out to recite “Uniform Resource Locator” and “Hypertext Transfer Protocol”. Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the limitation "the statistical comparison" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C 101 for being directed to non-statutory subject matter. The claims does not include at least one hardware element within the body of the claim. Although the claim recites a “fraud detection processor”, the processor can be interpreted as a software processor. Neither the claim nor the specification define the “processor” to include only a hardware processor (i.e. microprocessor). Thus, the claims is directed to non-statutory subject matter.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 1 recites a business action classifier to classify a series of operations and a fraud detection processor to determine a score.
The limitations of classifying a series of operations and determining a score, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “business action classifier and fraud detection processor” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
i.e., as a generic processor and classifier performing a generic computer function), such that they amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Independent claim 10 includes limitation similar to the limitation of the claim 1 and rejected under 35 USC 101 for being directed to abstract idea for similar reason as discussed above with respect to the claim 1. 
Dependent claims 2-9 and 11-18 do not cure the deficiency of the independent claims and are rejected under 35 USC 101 for being directed to abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 10-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zwicky (US Patent No. 8,682,718) in view of Pricer et al. (US Pub No. 2002/0143925).
Regarding independent claim 1, Zwicky teaches a business action fraud detection system for a website, the system comprising: a fraud detection processor to determine a score for each operation from the statistical comparison of the data of each request forming part of the operation against statistical models generated from data received in at least one of a training phase and a production phase (Zwicky, column 4, lines 35-44;historical data from previous website), said score combining probabilities that the transmission and navigation activity of a session are those expected of a normal user (Zwicky, column 9, lines 59-65 and column 10, lines 8-22 and 35-47; descriptive statistical system values (score) are determined to characterize a website under analysis/statistics comparison; the statistical comparison determines whether there is suspicious behavior or not (normal user)).
	Zwicky does not explicitly teach a business action classifier to classify a series of operations from a single web session as a business action.
	Pricer teaches a business action classifier to classify a series of operations from a single web session as a business action (Pricer, abstract, page 2, paragraphs 0012-0015; weblog data is loaded into a table and a user action is recreated as a clickstream (business action)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zwicky with the teachings of Pricer to recreate a user’s web log data into a clickstream to provide the advantage of tracking the action of an internet user (Picker, page 1, paragraph 0003).
Regarding the limitations added by claim 2, Zwicky in view of Pricer teaches the system wherein said processor comprises a query analyzer to analyze at least one of: textual, numerical, enumeration and URL values within parameters sent in an incoming website request (Zwicky, column 4, line 57- column 5, line 4 and column 5, lines 23-53; the gathering system analyze the search event data which can include URL).
Regarding the limitations added by claim 3, Zwicky in view of Pricer teaches the system wherein said processor comprises analyzers to analyze at least one of: geo-location of an HTTP session, trajectory to a webpage of an HTTP session and landing speed parameters to said web page of an HTTP session (Zwicky, column 13, lines 54-67; time spent on referred website, rate of purchases, services, number of webpages requested).
claim 5, Zwicky in view of Pricer teaches the system and also comprising at least one statistical model storing the statistics of operation determined during at least one of a training phase and a production phase of said system (Zwicky, column 10, lines 27-34 and column 4, lines 35-44). 
Regarding the limitations added by claim 6, Zwicky in view of Pricer teaches the system and wherein said at least one statistical model is at least one statistical model per the population of users and at least one statistical model per user (Zwicky, column 10, lines 62-67; per industry basis or per global basis).
Regarding the limitations added by claim 7, Zwicky in view of Pricer teaches the system and wherein said statistical models include at least an operations model, a trajectory model, a geolocation model, a query model per operation and a business action model (Zwicky, column  9, line 55 – column 10, line 3).
Regarding the limitations added by claim 8, Zwicky in view of Pricer teaches the system and also comprising a rule editor to enable an administrator to define at least one rule that combines both statistical and deterministic criteria in order to trigger an alert in said system (Zwicky, column 10, lines 41-57; determine the result from the matching to be suspect or not suspect).
Regarding the limitations added by claim 9, Zwicky in view of Pricer teaches the system and wherein each said rule is at least one of the following types of rules: behavioral rule, geographic rule, pattern rule, parameter rule and cloud intelligence rule (Zwicky, column 10, lines 41-57 and 18-22). 

independent claim 10, Zwicky teaches a method for detecting business action fraud for a website, the method comprising: determining a score for each operation from the statistical comparison of the data of each request forming part of the operation against statistical models generated from data received in at least one of a training phase and a production phase (Zwicky, column 4, lines 35-44;training phase is equivalent to the historical data from previous website), said score combining probabilities that the transmission and navigation activity of a session are those expected of a normal user (Zwicky, column 9, lines 59-65 and column 10, lines 8-22 and 35-47; descriptive statistical system values (score) are determined to characterize a website under analysis/statistics comparison; the statistical comparison determines whether there is suspicious behavior or not (normal user)).
	Zwicky does not explicitly teach a classifying a series of operations from a single web session as a business action.
	Pricer teaches classifying a series of operations from a single web session as a business action (Pricer, abstract, page 2, paragraphs 0012-0015; weblog data is loaded into a table and a user action is recreated as a clickstream (business action)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zwicky with the teachings of Pricer to recreate a user’s web log data into a clickstream to provide the advantage of tracking the action of an internet user (Picker, page 1, paragraph 0003).
Regarding the limitations added by claim 11, Zwicky in view of Pricer teaches the method wherein said processor comprises a query analyzer to analyze at least one of: textual, numerical, enumeration and URL values within parameters sent in an incoming website request Zwicky, column 4, line 57- column 5, line 4 and column 5, lines 23-53; the gathering system analyze the search event data which can include URL).
Regarding the limitations added by claim 12, Zwicky in view of Pricer teaches the method wherein said processor comprises analyzers to analyze at least one of: geo-location of an HTTP session, trajectory to a webpage of an HTTP session and landing speed parameters to said web page of an HTTP session (Zwicky, column 13, lines 54-67; time spent on referred website, rate of purchases, services, number of webpages requested).
Regarding the limitations added by claim 14, Zwicky in view of Pricer teaches the method and also comprising at least one statistical model storing the statistics of operation determined during at least one of a training phase and a production phase of said system (Zwicky, column 10, lines 27-34 and column 4, lines 35-44). 
Regarding the limitations added by claim 15, Zwicky in view of Pricer teaches the method and wherein said at least one statistical model is at least one statistical model per the population of users and at least one statistical model per user (Zwicky, column 10, lines 62-67; per industry basis or per global basis).
Regarding the limitations added by claim 16, Zwicky in view of Pricer teaches the method and wherein said statistical models include at least an operations model, a trajectory model, a geolocation model, a query model per operation and a business action model (Zwicky, column  9, line 55 – column 10, line 3).
Regarding the limitations added by claim 17, Zwicky in view of Pricer teaches the method and also comprising a rule editor to enable an administrator to define at least one rule that combines both statistical and deterministic criteria in order to trigger an alert in said Zwicky, column 10, lines 41-57; determine the result from the matching to be suspect or not suspect).
Regarding the limitations added by claim 18, Zwicky in view of Pricer teaches the method and wherein each said rule is at least one of the following types of rules: behavioral rule, geographic rule, pattern rule, parameter rule and cloud intelligence rule (Zwicky, column 10, lines 41-57 and 18-22). 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zwicky (US Patent No. 8,682,718) in view of Pricer et al. (US Pub No. 2002/0143925) as app lied to claims 1-2, 5-9, 10-12 and 14-18 above, and further in view of Koutrika et al. (US Pub No. 2015/0339712).
Regarding the limitations added by claim 4, Zwicky in view of Pricer teaches each and every claim limitation of claim 1. 
Zwicky in view of Pricer does not explicitly teach the system wherein said processor comprises an operation classifier to determine which operation was requested in an HTTP request.
Koutrika teaches wherein said processor comprises an operation classifier to determine which operation was requested in an HTTP request (Koutrika, page 2, paragraphs 0023-0024; classify webpage based on action).
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to modify Zwicky in view of Pricer with the teachings of Koutrika, page 1, paragraph 0015).
Regarding the limitations added by claim 13, Zwicky in view of Pricer teaches each and every claim limitation of claim 10. 
Zwicky in view of Pricer does not explicitly teach the method wherein said processor comprises an operation classifier to determine which operation was requested in an HTTP request.
Koutrika teaches wherein said processor comprises an operation classifier to determine which operation was requested in an HTTP request (Koutrika, page 2, paragraphs 0023-0024; classify webpage based on action).
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to modify Zwicky in view of Pricer with the teachings of Koutrika to classify a webpage by the actions to provide the advantage of utilizing and customizing a user’s web experience (Koutrika, page 1, paragraph 0015).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wittenstein et al. (US Pub No. 2011/0185421), Pai et al. (US Pub No. 2015/0161634) and Dupont et al. (US Pub No. 2012/0137367).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437